DETAILED ACTION
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
                                              Oath/Declaration
2.   The oath/declaration filed on 11/17/2020 is acceptable.
                                                      Priority
3.    Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                Information Disclosure Statement
4.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 11/17/2020 and 06/10/2021.
 
       This application is in condition for allowance except for the following formal matters:
         Specification
         The specification is objected to for the following reason: The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (see MPEP 606.01).
         The new title is -- DISPLAY DEVICE COMPRISING A CONDUCTOR HAVING A WIDTH OF THE FIRST PORTION IN THE SECOND DIRECTION IS GREATER THAN A WIDTH OF THE SECOND PORTION IN THE FIRST DIRECTION -- or suggested by the applicant
            Claims
            In claim 1, line 12, replace “;” with -- : -- at the end.
.                                        Allowable Subject Matter
5.    Claims 1-11 are allowed.
       The following is a statement of reason for the indication of allowable subject matter:
      Claims are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach a display device comprising a conductive layer having a first portion extending between the first side and the display region in plan view and along the first direction, the first portion being in contact with the electrode; and a second portion extending between the second side and the display region in plan view and along the second direction, the second portion being in contact with the electrode, wherein a width of the first portion in the second direction is greater than a width of the second portion in the first direction, in combinations with the other structures as cited in the independent claim 1.
        Claims 2-6 and 11 are directly or indirectly depend on the independent claim 1.
      Claims are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach a display device comprising an opening defining layer that is disposed between a conductive layer and a common electrode and that has insulating properties, wherein the pixel circuit includes a light-emitting element including a light-emitting function layer between a pixel electrode and the common electrode, the light-emitting element emits light based on the data signal when the scanning line is selected, the opening defining layer includes an opening portion outside the display region in plan view, a portion of the opening portion along the first side overlaps with the data line drive circuit in plan view, and a width of the portion along the first side is greater than a width of a portion along the second side, and the common electrode is electrically coupled to the conductive layer at the opening portion, in combinations with the other structures as cited in the independent claim 7.
        Claims 8-10 directly or indirectly depend on the independent claim 7.
  
       Prosecution on the merit is closed in accordance with the practice under Ex Parte Quayle, 1935 C.D. 11, 453 O.G. 213.
           A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
           When responding to the Office action, Applicants’ are advice to provide the Examiner with the line numbers and page numbers in the application and/or references cited to assist the Examiner to locate the appropriate paragraphs.       
                                                       Cited Prior Arts
6.    The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. KOSHIHARA et al. (U.S. Publication No. 2017/0237033 A1), PARK et al. (U.S. Publication No. 2019/0041915 A1), and KOKAME (U.S. Publication No. 2018/0301517 A1).
                                                         Conclusion
7.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.    
/PHUC T DANG/Primary Examiner, Art Unit 2892